Per Curiam.
In this case the court concluded that the mortgage sought to be foreclosed was invalid and not properly authorized by the corporation purporting to be the mortgagor. The plaintiff has not assigned error in the court’s conclusion, nor does its assignment of errors raise any other issue of law which may be reviewed by this court. The lack of such an assignment of error is fatal to the plaintiff’s appeal. Practice Book § 652; Charlton Press, Inc. v. Sullivan, 153 Conn. 103, 113, 214 A.2d 354; Maltbie, Conn. App. Proc. § 167. The claims of error which the plaintiff does raise are addressed to findings of fact made by the court and are necessarily irrelevant since there are no issues of law properly before us. See Practice Book §§ 622, 628; Martin v. Kavanewsky, 157 Conn. 514, 516, 255 A.2d 619; Maltbie, op. cit. § 157.
There is no error.